--------------------------------------------------------------------------------

Exhibit (10) (iii)
 
GUARANTOR ACKNOWLEDGMENT AND AGREEMENT
 
Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing Amendment No. 5 to Credit Agreement, dated as of November 5, 2008.
Each of the undersigned specifically acknowledges the terms of and consent to
the waivers set forth therein.  Each of the undersigned further agrees that the
obligations of each of the undersigned pursuant to the Closing Date Guaranty
executed by each of the undersigned shall remain in full force and effect and be
unaffected hereby.
 
Each of the undersigned, by signing below, hereby waives and releases the Lender
and its respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which any of the undersigned is aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
 
EACH OF THE UNDERSIGNED WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THE
UNDERSIGNED, THE BORROWER AND/OR THE LENDER, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENT, THE NOTE OR OTHER RELATED
WRITING, INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.
 
[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Guarantor Acknowledgement and Agreement as of the date first written above.
 

 
DCA of Adel, LLC
   
DCA of Aiken, LLC
   
DCA of Barnwell, LLC
   
DCA of Calhoun, LLC
   
DCA of Camp Hill, LLC
   
DCA of Central Valdosta, LLC
   
DCA of Chesapeake, LLC
   
DCA of Columbus, LLC
   
DCA of Dalton, LLC
   
DCA of Edgefield, LLC
   
DCA of Fitzgerald, LLC
   
DCA of Lemoyne, Inc.
   
DCA of Manahawkin, Inc.
   
DCA of Mechanicsburg, LLC
   
DCA of North Baltimore, LLC
   
DCA of Norwood, LLC
   
DCA of Rockville, LLC
   
DCA of Royston, LLC
   
DCA of Selinsgrove, LLC
   
DCA of So. Ga., LLC
   
DCA of South Aiken, LLC
   
DCA of Warsaw, LLC
   
DCA of Wellsboro, Inc.
   
Keystone Kidney Care, Inc.
   
York Realty Managers, LLC
           
By:
/s/ Stephen W. Everett
   
Name:
Stephen W. Everett
   
Title:
President of each of the foregoing Guarantors

 
 
 
2